--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.7
 
EMPLOYMENT AGREEMENT
 
AGREEMENT, dated as of May 14, 2011, between IZEA HOLDINGS, INC Delaware
corporation (the "Company"), and the Executive identified on Exhibit A attached
hereto (the "Executive").
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to retain the services of the Executive and to that
end desires to enter into a contract of employment with him, upon the terms and
conditions herein set forth; and
 
WHEREAS, the Executive desires to be employed by the Company upon such terms and
conditions;
 
NOW, THEREFORE, in consideration of the premises and of the mutual benefits and
covenants contained herein, the parties hereto, intending to be bound, hereby
agree as follows:
 
1.           APPOINTMENT AND TERM
 
Subject to the terms hereof, the Company hereby employs the Executive, and the
Executive hereby accepts employment with the Company, all in accordance with the
terms and conditions set forth herein, for a period commencing on the date
hereof (the "Commencement Date") and ending on the date (the "Expiration Date")
set forth in Exhibit A, unless the parties mutually agree in writing upon a
later date.
 
2.           DUTIES
 
(a)           During the term of this Agreement, the Executive shall be employed
in the position set forth in Exhibit A and shall, unless prevented by
incapacity, devote all of his business time, attention and ability during normal
corporate office business hours to the discharge of his duties hereunder and to
the faithful and diligent performance of such duties and
 
 
1

--------------------------------------------------------------------------------

 
 
the exercise of such powers as may be assigned to or vested in him by the Board
of Directors of the Company (the "Board"), such duties to be consistent with his
position.  The Executive shall obey the lawful directions of the Board, and
shall use his diligent efforts to promote the interests of the Company and to
maintain and promote the reputation thereof.
 
        (b)           With the exception of existing investments and ownership
positions listed in Exhibit A, the Executive shall not during his term of
employment (except as a representative of the Company or with the consent in
writing of the Board) be directly engaged as an employee, board member or
general partner of any business. The Executive may purchase an investment
interest of up to 20% in entities that do not directly compete with the company,
provided it does not impair the ability of the Executive to discharge fully and
faithfully his duties hereunder.
 
(c)           Notwithstanding the foregoing provisions, the Executive shall be
entitled to serve in various leadership capacities in civic, charitable and
professional organizations.  The Executive recognizes that his primary and
paramount responsibility is to the Company.
 
(d)           The Executive shall be based in Orlando, Florida, except for
required travel on the Company's business.
 
3.           REMUNERATION
 
(a)           As compensation for his services pursuant hereto, the Executive
shall be paid a base salary during the first year of his employment hereunder at
the annual rate set forth in Exhibit A.  This amount shall be payable in equal
periodic installments in accordance with the usual payroll practices of the
Company.
 
(b)           Except as provided above, in Exhibit A and in Sections 4 and 6
hereof, the Executive shall not be entitled to receive any additional
compensation, remuneration or other payments from the Company.
 
 
 
2

--------------------------------------------------------------------------------

 
 
4.           HEALTH INSURANCE AND OTHER FRINGE BENEFITS
 
The Executive shall be entitled to participate in regular employee fringe
benefit programs to the extent such programs are offered by the Company to its
executive employees, including, but not limited to, medical, hospitalization and
disability insurance and life insurance that are substantially consistent with
the programs of the Company in effect prior to the Commencement Date.
 
5.           VACATION
 
The Executive shall be entitled to the number of weeks of vacation set forth in
Exhibit A (in addition to the usual national holidays) during each contract year
during which he serves hereunder.  Such vacation shall be taken at such time or
times as will be mutually agreed between the Executive and the
Company.  Vacation not taken during a calendar year may not be carried forward.
 
6.           REIMBURSEMENT FOR EXPENSES
 
The Executive shall be reimbursed for reasonable documented business expenses
incurred in connection with the business of the Company in accordance with
practices and policies established by the Company.
 
7.           TERMINATION
(a)           This Agreement shall terminate in accordance with the terms of
Section 7(b) hereof; provided, however, that such termination shall not affect
the obligations of the Executive pursuant to the terms of Sections 8 and 9.
 
(b)           This Agreement shall terminate on the Expiration Date; or as
follows:
 
(i)           Upon the written notice to the Executive by the Company at any
time for reasons other than those described in sections 7(b)(ii) and 7(b)(iii);
 
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)           Upon the written notice to the Executive by the Company at any
time, because of (w) the willful and material malfeasance, dishonesty or
habitual drug or alcohol abuse by the Executive related to or affecting the
performance of his duties, (x) the Executive's continuing and intentional
breach, non-performance or non-observance of any of the terms or provisions of
this Agreement, but only after notice by the Company of such breach,
nonperformance or nonobservance and the failure of the Executive to cure such
default as soon as practicable (but in any event within ten (10) days following
written notice from the Company), (y) the conduct by the Executive which the
Board in good faith determines could reasonably be expected to have a material
adverse effect on the business, assets, properties, results of operations,
financial condition, personnel or prospects of the Company (within each
category, taken as a whole), but only after notice by the Company of such
conduct and the failure of the Executive to cure same as soon as practicable
(but in any event within ten (10) days following written notice from the
Company), or (z) upon the Executive's conviction of a felony, any crime
involving moral turpitude (including, without limitation, sexual harassment)
related to or affecting the performance of his duties or any act of fraud,
embezzlement, theft or willful breach of fiduciary duty against the Company.
 
(iii)           In the event the Executive, by reason of physical or mental
disability, shall be unable to perform the services required of him hereunder
for a period of more than 60 consecutive days, or for more than a total of 90
non-consecutive days in the aggregate during any period of twelve (12)
consecutive calendar months, on the 61st consecutive day, or the 91st day, as
the case may be.  The Executive agrees, in the event of any dispute under this
Section 7(b)(iii), and after written notice by the Board, to submit to a
physical examination by a
 
 
4

--------------------------------------------------------------------------------

 
 
licensed physician practicing in the Orlando, Florida area selected by the
Board, and reasonably acceptable to the Executive.
 
(iv)             In the event the Executive dies while employed pursuant hereto,
on the day in which his death occurs.
 
(c)           If this Agreement is terminated pursuant to Section 7(b), the
Company will have no further liability to the Executive after the date of
termination including, without limitation, the compensation and benefits
described herein; provided that, in the case of termination pursuant to Section
7(b)(i), the Executive will receive his then current salary for the Severance
Period set forth in Exhibit A; or in the case of termination pursuant to Section
7(b)(iii), the Executive will receive his then current salary until such time
(but not more than 120 days after such disability) as payments begin under any
disability insurance plan of the Executive.
 
(d)           In the event the Company chooses not to enter into any agreement
or amendment extending the Executive's employment beyond the Expiration Date,
the Company agrees to provide Executive at least 60 days prior written notice of
such determination (which notice may be given either prior to or after such
Expiration Date, but if notice is given any later than 60 days prior to the
Expiration Date, then the term of this Agreement shall be extended until the
date which is 60 days after the date such notice is given), during which time
the Executive may seek alternative employment while still being employed by the
Company.
 
(e)           If there is a Change of Control (as defined below), and subsequent
thereto the Executive's employment with the Company terminates at any time
within six months after such Change of Control for reasons other than as
provided in Section 7(b)(ii), then the Executive shall be paid pursuant to this
Agreement an amount for the period remaining between the date of
 
 
5

--------------------------------------------------------------------------------

 
 
such termination and the six-month anniversary of the Change of Control at the
Executive's then current compensation (pursuant to Section 3(a)) at the date of
termination (unless the Executive is otherwise paid for such period pursuant to
Section 15(c) hereof, or otherwise).  Notwithstanding the foregoing, the above
payment to the Executive upon a Change of Control shall be reduced or offset by
any compensation whatsoever received by the Executive from any other permitted
employment of Executive.  A Change of Control shall be deemed to have occurred
at such time as any person, other than the Company, its existing shareholders or
any of its or their affiliates on the date hereof, purchases the "beneficial
ownership" (as defined in Rule 13d-3 under the Securities Exchange Act of 1934),
directly or indirectly, of 50% or more of the combined voting power of voting
securities then ordinarily having the right to vote for directors of the
Company.
 
8.           CONFIDENTIAL INFORMATION
 
(a)           The Executive covenants and agrees that he will not at any time
during the continuance of this Agreement or at any time thereafter (i) print,
publish, divulge or communicate to any person, firm, corporation or other
business organization (except in connection with the Executive's employment
hereunder) or use for his own account any secret or confidential information
relating to the business of the Company (including, without limitation,
information relating to any customers, suppliers, employees, products, services,
formulae, technology, know-how, trade secrets or the like, financial information
or plans) or any secret or confidential information relating to the affairs,
dealings, projects and concerns of the Company, both past and planned (the
"Confidential Information"), which the Executive has received or obtained or may
receive or obtain during the course of his employment with the Company (whether
or not developed, devised or otherwise created in whole or in part by the
efforts of the
 
 
6

--------------------------------------------------------------------------------

 
 
Executive), or (ii) take with him, upon termination of his employment hereunder,
any information in paper or document form or on any computer-readable media
relating to the foregoing.  The term "Confidential Information" does not include
information which is or becomes generally available to the public other than as
a result of disclosure by the Executive or which is generally known in the
social media sponsorship industry.  The Executive further covenants and agrees
that he shall retain the Confidential Information received or obtained during
such service in trust for the sole benefit of the Company or its successors and
assigns.
 
(b)           The term Confidential Information as defined in Section 8(a)
hereof shall include information obtained by the Company from any third party
under an agreement including restrictions on disclosure known to the Executive.
 
(c)           In the event that the Executive is requested pursuant to subpoena
or other legal process to disclose any of the Confidential Information, the
Executive will provide the Company with prompt notice so that the Company may
seek a protective order or other appropriate remedy and/or waive compliance with
Section 8 of this Agreement.  In the event that such protective order or other
remedy is not obtained or that the Company waives compliance with the provisions
of Section 8 of this Agreement, the Executive will furnish only that portion of
the Confidential Information which is legally required.
 
9.           RESTRICTIONS DURING EMPLOYMENT AND FOLLOWING TERMINATION
 
(a)           The Executive shall not, anywhere within the United States, during
his full term of employment under Section 1 hereof and for a period of one (1)
year thereafter, notwithstanding any earlier termination pursuant to Section
7(b) hereof, without the prior written consent of the Company, directly or
indirectly, and whether as principal, agent, officer, director, partner,
employee, consultant, broker, dealer or otherwise, alone or in association with
any other
 
 
7

--------------------------------------------------------------------------------

 
 
person, firm, corporation or other business organization, carry on, or be
engaged, have an interest in or take part in, or render services to any person,
firm, corporation or other business organization (other than the Company)
engaged in a business which is competitive with all or part of the Business of
the Company.  The term "Business of the Company" shall mean operating platforms
that facilitate social media sponsorships.
 
(b)           The Executive shall not, for a period of one (1) year after
termination of his employment hereunder, either on his own behalf or on behalf
of any other person, firm, corporation or other business organization, endeavor
to entice away from the Company any person who, at any time during the
continuance of this Agreement, was an employee of the Company.
 
(c)           The Executive shall not, for a period of one (1) year after
termination of his employment hereunder, either on his own behalf or on behalf
of any other person, firm, corporation or other business organization, solicit
or direct others to solicit, any of the Company's customers or prospective
customers (including, but not limited to, those customers with whom the
Executive had a business relationship during his term of employment) for any
purpose or for any activity which is competitive with all or part of the
Business of the Company.
 
(d)           It is understood by and between the parties hereto that the
foregoing covenants by the Executive set forth in this Section 9 are essential
elements of this Agreement and that, but for the agreement of the Executive to
comply with such covenants, the Company would not have entered into this
Agreement.  It is recognized by the Executive that the Company currently
operates in, and may continue to expand its operations throughout, the
geographical territories referred to in Section 9(a) above.  The Company and the
Executive have
 
 
8

--------------------------------------------------------------------------------

 
 
independently consulted with their respective counsel and have been advised in
all respects concerning the reasonableness and propriety of such covenants.
 
10.           REMEDIES
 
(a)           Without intending to limit the remedies available to the Company,
it is mutually understood and agreed that the Executive's services are of a
special, unique, unusual, extraordinary and intellectual character giving them a
peculiar value, the loss of which may not be reasonably or adequately
compensated in damages in an action at law, and, therefore, in the event of any
material breach by the Executive that continues after any applicable cure
period, the Company shall be entitled to equitable relief by way of injunction
or otherwise.
 
(b)           The covenants of Section 8 shall be construed as independent of
any other provisions contained in this Agreement and shall be enforceable as
aforesaid notwithstanding the existence of any claim or cause of action of the
Executive against the Company, whether based on this Agreement or otherwise.  In
the event that any of the provisions of Sections 8 or 9 hereof should ever be
adjudicated to exceed the time, geographic, product/service or other limitations
permitted by applicable law in any jurisdiction, then such provisions shall be
deemed reformed in any such jurisdiction to the maximum time, geographic,
product/service or other limitations permitted by applicable law.
 
11.           COMPLIANCE WITH OTHER AGREEMENTS
 
The Executive represents and warrants to the Company that the execution of this
Agreement by him and his performance of his obligations hereunder will not, with
or without the giving of notice or the passage of time or both, conflict with,
result in the breach of any provision of or the termination of, or constitute a
default under, any agreement to which the Executive is a party or by which the
Executive is or may be bound.
 
 
9

--------------------------------------------------------------------------------

 
 
12.           WAIVERS
 
The waiver by the Company or the Executive of a breach of any of the provisions
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.
 
13.           BINDING EFFECT; BENEFITS
 
This Agreement shall inure to the benefit of, and shall be binding upon, the
parties hereto and their respective successors, assigns, heirs and legal
representatives, including any corporation or other business organization with
which the Company may merge or consolidate or sell all or substantially all of
its assets.  Insofar as the Executive is concerned, this contract, being
personal, cannot be assigned.
 
14.           NOTICES
 
All notices and other communications which are required or may be given under
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered to the person to whom such notice is to be given at his or its
address et forth below, or such other address for the party as shall be
specified by notice given pursuant hereto:
 
 
(a)
If to the Executive, to him at the address set forth in Exhibit A.

 
and
 
(b)           If to the Company, to it at:
 
Izea, Inc.
150 N. Orange Avenue, Suite 412
Orlando, Florida 32801
Attention: Chairman of the Board
 
 
10

--------------------------------------------------------------------------------

 
 
15.           MISCELLANEOUS
 
(a)           This Agreement contains the entire agreement between the parties
hereto and supersedes all prior agreements and understandings, oral or written,
between the parties hereto with respect to the subject matter hereof.  This
Agreement may not be changed, modified, extended or terminated except upon
written amendment approved by the Board and executed by a duly authorized
officer of the Company.
 
 (b)           The Company shall have no obligation actually to utilize the
Executive's services; if the Company elects not to use the Executive's services
at any time, the Company's obligations to the Executive shall be satisfied, in
all respects, by the payment to the Executive for a period equal to the
severance period set forth in Exhibit A, the compensation provided in Section 3,
plus any other amounts payable to the Executive and the continuation of benefits
under Section 4, as described below.  During such remaining term of employment,
the Executive shall be entitled to seek other employment provided that such
employment would not violate the terms of this Agreement, including Sections 8
and 9 hereof; and the seeking of such employment shall not be deemed a violation
of this Agreement.  Notwithstanding the foregoing, the above payment to the
Executive shall be reduced or offset by any compensation whatsoever received by
the Executive from any other permitted employment of Executive.
 
(c)           This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.
 
(d)           All questions pertaining to the validity, construction, execution
and performance of this Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
conflict of law principles.
 
 
11

--------------------------------------------------------------------------------

 
 
(e)           Any controversy or claim arising from, out of or relating to this
Agreement, or the breach hereof (other than controversies or claims arising
from, out of or relating to the provisions in Sections 8, 9 and 10), shall be
determined by final and binding arbitration in Orlando, Florida, in accordance
with the Employment Dispute Resolution Rules of the American Arbitration
Association, by a panel of not less than three (3) arbitrators appointed by the
American Arbitration Association.  The decision of the arbitrators may be
entered and enforced in any court of competent jurisdiction by either the
Company or the Executive.
 
The parties indicate their acceptance of the foregoing arbitration requirement
by initialing below:


For the Company
 
Executive



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

  IZEA HOLDINGS, INC.             By:         Title:             EXECUTIVE      
            Edward Murphy  

 

 
12

--------------------------------------------------------------------------------

 

EXHIBIT A TO THE EMPLOYMENT AGREEMENT,
DATED AS OF MAY 14, 2011, BETWEEN
                      IZEA HOLIDINGS , INC. AND EDWARD
MURPHY                      
 
A.           For Section 1:
 
The date referred to in Section 1 shall be December 31, 2014.
 
B.           For Section 2(a):
 
The position of the Executive referred to in Section 2 shall be President and
Chief Executive Officer.
 
C.           For Section 2(b):
 
MindComet (an interactive agency), Kumukoa (a real estate holding company) and
Tuggman Properties (a real estate holding company)
 
D.
For Section 3(a):

 
The annual rate referred to in Section 3(a) shall become one hundred and
ninety-five thousand Dollars and 00/100 ($195,000).
 
E.           For Section 3(b):
 
In addition to the compensation referred to in Section 3(a) and at the Board’s
discretion, the Company shall also pay to the Executive, in respect of each
fiscal year, a cash bonus in an amount to be determined by the Board of up to
50% of his annual base salary and an options bonus of up to 200% of his annual
base salary, based on the Executive meeting and exceeding mutually agreed upon
performance goals for the Company or a division of the Company. The bonus will
be issued no later than March 1 of each year.
 
F.           For Section 5:
 
The length of vacation referred to in Section 5 shall be five (5) weeks.
 
G.           For Sections 7(c) and 15(c):


 
The length of Severance Period is six (6) months.

 
H.
For Section 14:

 
The address of the Executive referred to in Section 14 shall be:
 
Edward Murphy
1604 Bear Lake Road
Apopka, FL
32703
 
 13

--------------------------------------------------------------------------------